Case 1:20-cv-01590-RPK-RLM Document 71-5 Filed 04/30/20 Page 1 of 3 PageID #: 1151



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  HASSAN CHUNN; NEHEMIAH McBRIDE;
  AYMAN RABADI, by his Next Friend
  MIGDALIZ QUINONES; JUSTIN RODRIGUEZ,
  by his Next Friend JACKLYN ROMANOFF;
  ELODIA LOPEZ; and JAMES HAIR,                               No. 20 Civ. 1590

  individually and on behalf of all others similarly          DECLARATION OF
  situated,                                                   KATHERINE R. ROSENFELD

                          Petitioners,

                  -against-

  WARDEN DEREK EDGE,

                          Respondent.


          KATHERINE R. ROSENFELD, an attorney duly admitted to practice in the Eastern

  District of New York, declares under penalty of perjury:

          1.      I am a partner in the firm of Emery Celli Brinckerhoff & Abady LLP (“ECBA”),

  attorneys for the Petitioners in this action.

          2.      I respectfully submit this declaration in support of Petitioners’ Motion for

  Preliminary Approval of the Class, and Appointment of Plaintiffs’ Counsel as Class Counsel.

          3.      ECBA possesses extensive experience handling class actions and complex

  litigation in federal courts. In a class action where ECBA served as lead counsel, one court

  described ECBA as “preeminent.” Brown v. Kelly, 244 F.R.D. 222, 233 (S.D.N.Y. 2007), aff’d

  in part, vacated in part on other grounds, 609 F.3d 467 (2d Cir. 2010). Courts have taken

  “judicial notice of ECBA’s high reputation, finding it to be one of the most competent,

  successful, and reputable civil rights firms practicing in this Court.” Wise v. City of N.Y., 620 F.

  Supp. 2d 435, 445 (S.D.N.Y. 2008) (citation omitted); see also id. at 446 (noting that the Court


                                                    1
Case 1:20-cv-01590-RPK-RLM Document 71-5 Filed 04/30/20 Page 2 of 3 PageID #: 1152



  “has the highest regard for the abilities of the ECBA attorneys in this case”); Vilkhu v. City of

  N.Y., No. 06 Civ. 2095, 2009 WL 1851019, at *3 (E.D.N.Y. June 26, 2009) (noting ECBA’s

  “collective experience [and] success rate”), vacated on other grounds, 372 F. App’x 222 (2d Cir.

  2010); Harvey v. Home Savers Consulting Corp., No. 07 Civ. 2645, 2011 WL 4377839, at *4

  (E.D.N.Y. Aug. 12, 2011) (noting ECBA’s “excellent reputation”); McBean v. City of N.Y., 260

  F.R.D. 120, 132 n.17 (S.D.N.Y. 2009) (finding that “the services . . . provided by [ECBA] in this

  matter amply demonstrate counsel’s ability and determination to represent the class effectively”).

          4.       ECBA has served as class counsel in the following certified class actions, among

  others: Nunez v. City of New York, No. 11 Civ. 5845 (S.D.N.Y.) (certified class action alleging

  widespread use of excessive force by correction officers at Rikers Island); Almendras, et al. v.

  Atelier Mériguet-Carrère, et al., No. 13 Civ. 8815 (S.D.N.Y.) (wage and hour class action

  settlement finally approved February 5, 2015, awarding substantial monetary relief to painters

  misclassified as independent contractors); Sykes v. Mel Harris & Assocs., LLC, 285 F.R.D. 279

  (S.D.N.Y. 2012) (certifying Rule 23(b)(2) and (3) classes of persons injured by fraudulent

  scheme to obtain default judgments in violation of, inter alia, RICO and the New York

  Consumer Protection Act), aff’d, 780 F.3d 70 (2d Cir. 2015); Dugan v. London Terrace Gardens,

  L.P., 986 N.Y.S.2d 740 (N.Y. Sup. Ct. 2013) (certifying, under state law, a class of tenants

  alleging that defendants charged excessive rents);1 Tyson v. City of N.Y., No. 97 Civ. 3762

  (S.D.N.Y.) (class of 60,000 settled for $50 million); McBean, 260 F.R.D. 120 (S.D.N.Y. 2009)

  (certifying Rule 23(b)(3) class of persons subjected to unlawful misdemeanor pre-trial strip

  search policy); Casale v. Kelly, 257 F.R.D. 396 (S.D.N.Y. 2009) (certifying Rule 23(b)(2) and

  (b)(3) classes of persons arrested for subsections of loitering statute declared unconstitutional);

  1
          ECBA has also represented certified classes in several similar actions in state court. E.g., Gerard v.
  Clermont York Assocs. LLC, No. 101150/2010 (N.Y. Sup. Ct.); Casey v. Whitehouse Estates, Inc., No. 111723/11
  (N.Y. Sup. Ct.); Bleknap v. First New Amsterdam Realty LLC, No. 113269/11 (N.Y. Sup. Ct.).

                                                         2
Case 1:20-cv-01590-RPK-RLM Document 71-5 Filed 04/30/20 Page 3 of 3 PageID #: 1153



  In re Nassau Cnty. Strip Search Cases, 461 F.3d 219 (2d Cir. 2006) (reversing and certifying

  Rule 23(b)(3) class of persons subjected to unlawful misdemeanor pretrial strip search policy);

  D.D. v. N.Y.C. Bd. of Educ., No. 03 Civ. 2489, 2004 WL 633222 (E.D.N.Y. Mar. 30, 2004)

  (certifying Rule 23(b)(2) class of New York City preschool children seeking to enforce the

  Individuals with Disabilities Education Act), vacated in part on other grounds, 456 F.3d 503 (2d

  Cir. 2006); Ingles v. City of N.Y., No. 01 Civ. 8279, 2003 WL 402565 (S.D.N.Y. Feb. 20, 2003)

  (certifying Rule 23 (b)(1) and (2) class of tens of thousands of incarcerated persons in connection

  with allegations of inmate abuse at Rikers Island).

         5.      In addition, our firm, together with the Benjamin N. Cardozo School of Law’s

  Civil Rights Clinic and Alexander A. Reinert, is counsel in Scott et al. v. Quay, 1:19-cv-01075

  (E.D.N.Y.), a pending putative class action involving conditions of confinement at the

  Metropolitan Detention Center.

         6.      I and other ECBA attorneys, including those who are counsel of record in this

  matter (O. Andrew F. Wilson, Sam Shapiro, and Scout Katovich), have represented hundreds of

  persons incarcerated in city, state and federal prisons regarding claims of excessive force and

  unconstitutional prison conditions. The firm is well-equipped to represent the class here.

  Dated: April 30, 2020
         New York, New York

                                               /s/ Katherine R. Rosenfeld
                                                  KATHERINE R. ROSENFELD




                                                   3
